DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Ozdemir et al. US 2007/0265786 A1 discloses a method and apparatus for seismic data acquisition. One embodiment of the method includes accessing data acquired by at least two particle motion sensors. The data includes a seismic signal and a noise signal and the at least two particle motion sensors being separated by a length determined based on a noise coherence length. The method may also include processing the accessed data to remove a portion of the noise signal.
Ozdemier et al. further mentions in paragraph 0038 that the processing unit may implement a variety of in-sea processing techniques including, but not limited to, analog group forming or averaging, digital group forming, temporal filtering, spatial filtering, spatio-temporal filtering, adaptive filtering based on a physical model of the noise, and the like.
		However, regarding claims 1, 12 and 17, Ozdemier et al. either singularly or in combination, fail to anticipate or render obvious a method, a system and a non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations comprising: grouping the sensors in a plurality of clusters based on the noise characteristics for each sensor; for multiple clusters, creating a noise filter based on the noise characteristics of the sensors in the cluster; for one or more sensors, applying the noise filter of the cluster of the sensor to the seismic traces of the sensor; and
analyzing the filtered seismic traces to determine a location of an underground property, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864